Title: To James Madison from Jacquelin Ambler, 16 September 1782
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond 16. Sept. 1782
I am a wretched Correspondent—nothing to send you but Apologies for short epistles. It is confidently said here that the war will be pushed by Britain with redoubled vigour the next Campaign & that our State is certainly the Object to be first reduced. I hope there are not sufficient grounds for this Report & that you will be able to contradict it in your next.
I inclosed you by last Post Mr. Ross’s draft for £190. V. Curry. I hope it is paid. The Sheriffs having generally compleated the first moiety of their Collection & paid it into the Treasury I fear we shall see little more Money there for some time. I need not assure you that when we have any the Gentlemen of the Delegation will not be forgotten. I shall endeavor to have your Account settled with the Auditors as soon as possible.
I am with great esteem Yr. friend & Servt
J. A.
